Citation Nr: 0801961	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-28 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for numbness of the 
hands.

2.  Entitlement to service connection for the residuals of 
dysplastic nevus.

3.  Entitlement to a compensable rating for bilateral pes 
planus.

4.  Entitlement to a compensable rating for lichen simplex, 
bilateral feet.

5.  Entitlement to a compensable rating for the residuals of 
thrombophlebitis of the right arm.

6.  Entitlement to a compensable rating for the residuals of 
a right thumb sprain.

7.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
October 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By that decision, the RO confirmed and 
continued the noncompensable evaluations for the veteran's 
pes planus, lichen simplex, thrombophlebitis, and right 
thumb, as well as the 20 percent rating for the lumbar spine.  
In addition, the RO denied service connection for the 
bilateral hand numbness and dysplastic nevus.  The Board 
observes that the veteran's Notice of Disagreement also 
addressed the denial of service connection for amyotrophic 
lateral sclerosis, and that this issue was included as part 
of the July 2005 Statement of the Case.  However, in his 
Substantive Appeal, the veteran indicated that he did not 
desire to continue his appeal as to that issue.  See 
38 C.F.R. § 20.202.

The RO in Louisville, Kentucky, currently has jurisdiction 
over the veteran's VA claims folder.

The veteran provided testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in February 2007.  
A transcript of this hearing as been associated with the 
veteran's VA claims folder.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board observes that while the veteran did provide 
testimony at the aforementioned February 2007 hearing, the 
transcript showed several inaudible portions.  Accordingly, 
correspondence was sent to the veteran in December 2007 
inquiring whether he desired a new hearing.  He responded 
later that same month that he did desire a new Travel Board 
hearing.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for 
the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
request.  The veteran should be notified 
in writing of the date, time and location 
of the hearing.

After the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. The purpose of this remand is to afford the veteran due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

